Citation Nr: 9911541	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  93-27 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left hip 
disability.

3.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  This case was remanded by the Board of 
Veterans' Appeals (Board) in March 1997 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, for additional development, to include obtaining 
from Dr. Lloyd a statement containing supporting analysis for 
his September 1993 opinion on the etiology of the veteran's 
current low back, left knee, and left hip disabilities.  The 
case is again before the Board for adjudication.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's appeal for entitlement to 
service connection for low back, left hip, and left knee 
disabilities, including arthritis, has been obtained by the 
RO. 

2.  Low back, left hip, and left knee disabilities, including 
arthritis, were not shown in service or until several years 
thereafter and are not shown to be etiologically related to 
service.


CONCLUSION OF LAW

Disabilities of the low back, left hip, and left knee were 
not incurred in or aggravated by service, and incurrence of 
arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims for service connection for disabilities 
of the low back, left hip, and left knee are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant facts have been properly 
developed with respect to these issues and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service incurrence of arthritis 
may be presumed if it is manifested to a compensable degree 
within one year after service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be granted for any disease diagnosed 
after service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The veteran's August 1942 induction examination report does 
not reveal any musculoskeletal abnormality.  The veteran was 
seen in October 1943 for a contusion of the abdomen and 
subcostal margin with tenderness; he was observed for 
possible pulmonary symptoms and a ruptured liver.  X-rays of 
the ribs and sternum did not show any evidence of fracture.  
It was noted two days later in October 1943 that the veteran 
was asymptomatic except for slight tenderness over the upper 
sternum, and he was sent back to duty.  Service records for 
July 1945 reveal that the veteran had struck his left testis 
on the back of a truck one month earlier, which caused a lot 
of swelling.  There was still some residual swelling of the 
left epididymis.  It was noted later in July 1945 that there 
was no current symptoms and that the veteran could return to 
duty.  No musculoskeletal defects were noted on discharge 
examination in January 1946.

On a compensation application dated in January 1953, the 
veteran indicated that he had injured his back in a fall in 
March 1945 and again in August 1945, at which time he had 
also injured his testicles.
According to a January 1953 statement in support of the 
veteran's claim from W. K., who had known and worked with the 
veteran since January 1946, the veteran had always had to be 
careful at work due to injuries that he received in service.

It was noted in a February 1953 statement from Robert B. 
Kring, D.O. that he saw the veteran in December 1950 for low 
back pain which the veteran said that he had incurred in 
service.  The diagnosis was acute bilateral sacroiliac sprain 
with probable arthritis, possibly of traumatic origin.  No X-
rays were taken.

Private outpatient records dated from February 1953 to May 
1963 reveal low back complaints beginning in February 1953, 
at which time the veteran said that he had injured his back 
in service.  February 1953 X-rays were noted to show a normal 
lumbosacral spine and hip joints.

The veteran complained on VA examination in June 1953 of back 
problems.  X-rays of the lumbosacral region were essentially 
normal.  Lumbosacral strain was diagnosed.

According to VA outpatient records dated from February to 
April 1985, the veteran indicated in February 1985 that he 
had injured his back in service.  Low back pain secondary to 
remote trauma was diagnosed.  February 1985 X-ray studies of 
the lumbar spine were noted to show minimal degenerative 
changes.

May 1985 statements in support of the veteran's claim from V. 
B., who had known the veteran since 1946, and from B. S., who 
had known the veteran since early 1947, are also on file.  V. 
B. notes that when she worked with the veteran from 1946 to 
1959 he had medical treatments for a back problem incurred in 
service and wore a back brace for relief.  B. S. indicated 
that the veteran had had back problems related to service for 
as long as she had known him.

Received by VA in February 1986 was a copy of part of a 
letter, dated in June 1945, apparently written by the veteran 
to his family, in which he notes that he had been in bed for 
the previous few days because of "strain."  Additional 
words in the letter that might describe the strain cannot be 
read.

According to March 1986 affidavits in support of the 
veteran's claim from his brother and sister-in-law, and a 
July 1989 affidavit from his sister, the veteran sent the 
family letters in 1945 in which he said that he had been 
hospitalized because of injuries; it was also noted that he 
continued to have back problems after his return from 
service. 

Private treatment records reveal that X-rays of the lumbar 
spine in July 1989 were considered essentially normal.  X-
rays of the lumbar spine in October 1991 showed very minimal, 
for the veteran's age, degenerative changes at L5-S1.

According to a November 1991 statement from Dennis M. Lloyd, 
D.O., who had been treating the veteran since August 1988 for 
hypertension, gout, and osteoarthritis of the lumbar spine, 
the diagnosis was degenerative lumbar osteoarthritis of L5-S1 
with chronic lumbosacral somatic dysfunction and limited 
range of motion.  Private X-rays of the knees were normal in 
July 1992.  

The veteran testified at a personal hearing at the RO in July 
1993 that he injured his back in service when he fell from a 
telephone line in approximately 1943, that he injured his 
back and testicles in a fall in 1945, that he told the doctor 
in service that he was doing alright because he did not want 
to have back surgery, that he was told by Dr. Kring in 1952 
or 1953 that his post-service back problems were due to 
service injury, and that his left hip and knee were also 
injured in the falls that injured his back.  His wife 
testified in July 1993 that she met him in 1946 or 1947 and 
that he had to cancel a date soon after they met because of 
back problems that he said began in service.

There was mild or minimal degenerative joint disease of the 
left hip, left knee, and lumbar spine on private X-rays dated 
in August 1993.  According to an August 1993 statement from 
H. L. Taggart, D.O., he treated the veteran for low back 
disability from 1964 to 1985.  Dr. Lloyd noted in a September 
1993 letter that the veteran was injured in service and that 
he now had arthritis of the hips, knees, and spine.  It was 
Dr. Lloyd's opinion that the veteran's war injuries were 
probably the precipitating events that led to a 40+ year 
painful condition and that the magnitude of the initial 
trauma escalated the veteran's degenerative osteoarthritic 
condition.  A June 1994 letter from Larry Kage, D.O., reveals 
that he recently saw the veteran for left knee and hip pain 
and that it was possible that the veteran's current arthritic 
changes of the left hip, left knee, and back could be related 
back to some old injuries, including those incurred during 
service.

It was contended on behalf of the veteran at a personal 
hearing at the RO in June 1994 that 38 U.S.C.A. § 1154 should 
be applied to this case because the veteran was in combat and 
that VA cannot ignore lay evidence supporting the claim.

Also on file are July 1994 statements in support of the 
veteran's claim from H. C., who was in service at the same 
time as the veteran, and L. H., who worked with the veteran 
beginning in 1948.  H. C. said that the veteran injured his 
back on two occasions in service, once when he fell from a 
tree and another time when he was in a truck.  L. H. 
indicated that the veteran had to wear a back brace at work 
for back problems that the veteran said were incurred in 
service.

According to a June 1997 letter from Dr. Lloyd, who treated 
the veteran from 1988 to 1993 for low back, left hip, and 
left knee pain, the veteran has arthritis.  It was Dr. 
Lloyd's opinion that the origin of the veteran's problems 
most likely occurred as a result of his injuries during 
service.

On VA orthopedic examination in April 1998, X-rays showed a 
normal left hip, mild degenerative disc disease of the lumbar 
spine, and mild degenerative changes of the left knee.  The 
examiner noted that he had reviewed the veteran's entire 
medical record.  The diagnoses were scattered areas of 
degenerative arthritis of the lumbar spine and left knee, and 
no evidence of arthritis in the left hip.  It was the 
examiner's opinion that the degenerative changes were 
consistent with the veteran's age; that there was no 
continuity of objective pathological changes from the 
veteran's complaints about his back, left hip, and knee; and 
that the degenerative changes were of later onset and, 
judging from the degree of changes, were not severe enough to 
give the manifestation of so-called severe injuries.  The 
examiner also noted that the veteran appeared to be taking 
medication for hyperuricemia and that it was likely that some 
of his symptomatology could be due to gout.

Dr. Lloyd concluded in September 1993 and June 1997 that the 
veteran's back, left hip, and left knee disabilities are 
related to service injury.  However, Dr. Lloyd began treating 
the veteran in 1988, and his conclusion that the veteran's 
back, left hip, and left knee disabilities are related to 
service injury must be based, at least in part, upon history 
provided by the veteran of service injury.  This history is 
inconsistent with the service medical records, including the 
veteran's January 1946 discharge examination report, which do 
not show any complaint, abnormal finding or diagnosis 
pertaining to the veteran's back, left hip, or left knee.  
Moreover, Dr. Lloyd failed in his June 1997 letter to provide 
supporting analysis for his September 1993 conclusions.

The initial medical evidence of any of the disabilities at 
issue is not until the veteran was seen by Dr. Kring in 1950, 
which is several years after service discharge.  Although Dr. 
Kring indicated that the veteran probably had lumbar 
arthritis, possibly of traumatic origin, X-rays of the lumbar 
spine were normal in February and June 1953.  In fact, the 
first clinical evidence of arthritis is not until February 
1985, which is approximately 39 years after discharge.  Dr. 
Kage saw no more than a possibility that the veteran's 
current arthritic changes could be related to old injuries, 
including during service.  Moreover, the VA examiner found no 
continuity of objective pathological changes in the record 
and concluded on VA orthopedic examination in April 1998, 
after a complete review of the medical record, that the mild 
degenerative changes seen in the veteran's lumbar spine and 
left knee are of later onset and are consistent with the 
veteran's age, rather than due to service trauma.  

While it has been contended that the veteran is a combat 
veteran, and therefore that the provisions of 38 U.S.C.A. 
§ 1154(b) (1998) should apply in this case, the Board notes 
that the veteran's military occupation was wire chief of 
telephone and telegraph and that he did not receive any 
medals indicating combat.  Consequently, the provisions of 
38 U.S.C.A. § 1154(b) do not apply in this case.  The record 
also contains lay statements from friends and family 
supporting the veteran's opinion that he currently has 
disabilities of the low back, left knee, and left hip that 
are related to service; however, the Board notes that lay 
persons are not competent to give medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Based on the above, the Board is of the opinion that the 
preponderance of the evidence is against the veteran's claims 
for service connection for low back, left hip, and left knee 
disabilities.  The Board notes that the veteran has not 
identified any available medical evidence to document the 
presence of low back, left hip, or left knee disability, 
including arthritis, proximate to service and that any 
medical opinion linking the veteran's low back, left hip, or 
left knee disability to service would necessarily be based 
upon the unsubstantiated history of service back injury.  


ORDER

Entitlement to service connection for low back, left hip and 
left knee disability, to include arthritis, is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

